               Case 18-12491-CSS        Doc 1773-3      Filed 03/12/20    Page 1 of 1

                                            EXHIBIT B

                                    Waller Expense Statements

   Date      Narrative                                                                        Bill Amt
12/31/2019   VENDOR: Legility, LLC INVOICE#: INV00120797 DATE: 12/31/2019 Everlaw                $45.00
             Monthly Hosting Fee (12/1/19 - 12/31/19)
12/31/2019   VENDOR: Legility, LLC INVOICE#: INV00120860 DATE: 12/31/2019 Everlaw                  $6.25
             Monthly Hosting Fee (12/1/19 - 12/31/19)
12/31/2019   VENDOR: Legility, LLC INVOICE#: INV00120891 DATE: 12/31/2019 Everlaw                $15.00
             Monthly Hosting Fee (12/1/19 - 12/31/19)
1/6/2020     VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Southwest               $227.98
             Flight
1/13/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Coffee at City             $5.08
             of Saints
1/13/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Lunch at Xi'an           $21.25
             Famous Foods
1/13/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Coffee at                  $5.35
             Starbucks
1/13/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Dinner at Pinto          $35.40
             Garden
1/13/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Lyft ride                $55.38
1/14/2020    VENDOR: John Tishler INVOICE#: 010038946703 DATE: 1/28/2020 Dinner at Five          $13.25
             Guys
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Breakfast at 63          $12.40
             East 8 Bagel Corp
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Coffee at Le               $8.92
             Pain Quotidien
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Coffee at Le             $12.78
             Pain Quotidien for Tyler Layne, Andrew Hinkelman and Jennifer Byrne
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Dinner at Five             $9.57
             Guys
1/14/2020    VENDOR: John Tishler INVOICE#: 010038946703 DATE: 1/28/2020 American               $392.40
             Flight to Nashville
1/14/2020    VENDOR: John Tishler INVOICE#: 010038946703 DATE: 1/28/2020 Taxi ride               $54.47
1/14/2020    VENDOR: John Tishler INVOICE#: 010038946703 DATE: 1/28/2020 Lyft home from          $26.68
             trip
1/14/2020    VENDOR: John Tishler INVOICE#: 010038946703 DATE: 1/28/2020 Southwest              $138.88
             Airlines Flight to LGA
1/14/2020    VENDOR: John Tishler INVOICE#: 010038946703 DATE: 1/28/2020 Lyft ride to            $20.40
             airport
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Lyft                     $22.56
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Lyft ride                $60.48
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 Lyft ride                $26.61
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 The Standard            $442.67
             Hotel
1/14/2020    VENDOR: Tyler Layne INVOICE#: 010039270322 DATE: 1/28/2020 American Flight         $392.40
1/25/2020    VENDOR: Ann Rich INVOICE#: 010039559731 DATE: 1/28/2020 Arizona                     $54.00
             Corporation Commission - Promise Hospital of Phoenix, Inc. - 2020 Annual Report
                                                                                        TOTAL $2,105.16
